Title: James Madison to Samuel A. Storrow, 27 April 1827
From: Madison, James
To: Storrow, Samuel A.


                        
                            
                                Dr Sir
                            
                            
                                
                                    Montp
                                
                                Apl. 27. 1827
                            
                        
                        I return the letter of Mr Sparks inclosed in yours of the 16th. He made his promised call a few days ago,
                            without having recd. the letter to which you allude. I mentioned to him that you had forwarded it, and written to me also
                            directly on the subject. I found him, what he had been represented, pleasing in his manners and very interesting in his
                            conversation.
                        As we are not immediately to have the pleasure of welcoming yourself & Mrs. Storrow we must temper
                            our regret, with the respect due to the laudable occupations which cause the disappointment; praying you both at the same
                            time to accept our joint & cordial salutations
                        
                            
                                
                            
                        
                    